Title: From George Washington to the Officials of Washington College, 11 July 1789
From: Washington, George
To: Officials of Washington College



Gentlemen,
[New York, 11 July 1789]

Your very affectionate address and the honorary testimony of your regard which accompanied it call forth my grateful acknowledgements. A recollection of past events and the happy termination of our glorious struggle for the establishment of the rights of man cannot fail to inspire every feeling heart with veneration and gratitude towards the great Ruler of events, who has so manifestly interposed in our behalf.
Among the numerous blessings which are attendant on Peace—and as One whose consequences are of the most important and extensive kind, may be reckoned the prosperity of Colleges and Seminaries of learning.
As in civilized Societies the welfare of the State and happiness of the People are advanced or retarded in proportion as the morals and good education of the youth are attended to, I cannot forbear, on this occasion, to express the satisfaction which I feel in seeing the encrease of our Seminaries of Learning through this extensive country—And the general wish which seems to prevail for establishing and maintaining these valuable institutions.
It affords me peculiar pleasure to know that the seat of learning under your direction hath attained to such proficiency in

the sciences since the peace—and I sincerely pray the great Author of the Universe may smile upon the Institution and make it an extensive blessing to this country.

G. Washington.

